
	
		II
		112th CONGRESS
		1st Session
		S. 1030
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2011
			Ms. Snowe (for herself,
			 Mr. Coburn, Mr.
			 Enzi, Ms. Ayotte,
			 Mr. Moran, Mr.
			 Thune, Mr. Barrasso,
			 Mr. Coats, and Mr. Isakson) introduced the following bill; which
			 was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To reform the regulatory process to ensure that small
		  businesses are free to compete and to create jobs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom from Restrictive Excessive
			 Executive Demands and Onerous Mandates Act of
			 2011.
		2.FindingsCongress finds the following:
			(1)A vibrant and
			 growing small business sector is critical to the recovery of the economy of the
			 United States.
			(2)Regulations
			 designed for application to large-scale entities have been applied uniformly to
			 small businesses and other small entities, sometimes inhibiting the ability of
			 small entities to create new jobs.
			(3)Uniform Federal
			 regulatory and reporting requirements in many instances have imposed on small
			 businesses and other small entities unnecessary and disproportionately
			 burdensome demands, including legal, accounting, and consulting costs, thereby
			 threatening the viability of small entities and the ability of small entities
			 to compete and create new jobs in a global marketplace.
			(4)Since 1980,
			 Federal agencies have been required to recognize and take account of the
			 differences in the scale and resources of regulated entities, but in many
			 instances have failed to do so.
			(5)In 2009, there
			 were nearly 70,000 pages in the Federal Register, and, according to research by
			 the Office of Advocacy of the Small Business Administration, the annual cost of
			 Federal regulations totals $1,750,000,000,000. Small firms bear a
			 disproportionate burden, paying approximately 36 percent more per employee than
			 larger firms in annual regulatory compliance costs.
			(6)All agencies in
			 the Federal Government should fully consider the costs, including indirect
			 economic impacts and the potential for job loss, of proposed rules,
			 periodically review existing regulations to determine their impact on small
			 entities, and repeal regulations that are unnecessarily duplicative or have
			 outlived their stated purpose.
			(7)It is the
			 intention of Congress to amend chapter 6 of title 5, United States Code, to
			 ensure that all impacts, including foreseeable indirect effects, of proposed
			 and final rules are considered by agencies during the rulemaking process and
			 that the agencies assess a full range of alternatives that will limit adverse
			 economic consequences, enhance economic benefits, and fully address potential
			 job loss.
			3.Including
			 indirect economic impact in small entity analysesSection 601 of title 5, United States Code,
			 is amended by adding at the end the following:
			
				(9)the term
				economic impact means, with respect to a proposed or final
				rule—
					(A)the economic
				effects on small entities directly regulated by the rule; and
					(B)the reasonably
				foreseeable economic effects of the rule on small entities that—
						(i)purchase products
				or services from, sell products or services to, or otherwise conduct business
				with entities directly regulated by the rule;
						(ii)are directly
				regulated by other governmental entities as a result of the rule; or
						(iii)are not
				directly regulated by the agency as a result of the rule but are otherwise
				subject to other agency regulations as a result of the
				rule.
						.
		4.Judicial review
			 to allow small entities to challenge proposed regulationsSection 611(a) of title 5, United States
			 Code, is amended—
			(1)in paragraph (1),
			 by inserting 603, after 601,;
			(2)in paragraph (2),
			 by inserting 603, after 601,;
			(3)by striking
			 paragraph (3) and inserting the following:
				
					(3)A small entity may seek such review
				during the 1-year period beginning on the date of final agency action, except
				that—
						(A)if a provision of law requires that an
				action challenging a final agency action be commenced before the expiration of
				1 year, the lesser period shall apply to an action for judicial review under
				this section; and
						(B)in the case of noncompliance with
				section 603 or 605(b), a small entity may seek judicial review of agency
				compliance with such section before the close of the public comment
				period.
						;
				and
			(4)in paragraph
			 (4)—
				(A)in subparagraph
			 (A), by striking , and and inserting a semicolon;
				(B)in subparagraph
			 (B), by striking the period and inserting ; or; and
				(C)by adding at the
			 end the following:
					
						(C)issuing an injunction prohibiting an
				agency from taking any agency action with respect to a rulemaking until that
				agency is in compliance with the requirements of section 603 or
				605.
						.
				5.Periodic
			 reviewSection 610 of title 5,
			 United States Code, is amended to read as follows:
			
				610.Periodic
				review of rules
					(a)(1)Not later than 180 days
				after the date of enactment of the Freedom
				from Restrictive Excessive Executive Demands and Onerous Mandates Act of
				2011, each agency shall establish a plan for the periodic review
				of—
							(A)each rule issued by the agency that
				the head of the agency determines has a significant economic impact on a
				substantial number of small entities, without regard to whether the agency
				performed an analysis under section 604 with respect to the rule; and
							(B)any small entity compliance guide
				required to be published by the agency under section 212 of the Small Business
				Regulatory Enforcement Fairness Act of 1996 (5 U.S.C. 601 note).
							(2)In reviewing rules and small entity
				compliance guides under paragraph (1), the agency shall determine whether the
				rules and guides should—
							(A)be amended or rescinded, consistent
				with the stated objectives of applicable statutes, to minimize any significant
				adverse economic impacts on a substantial number of small entities (including
				an estimate of any adverse impacts on job creation and employment by small
				entities); or
							(B)continue in effect without
				change.
							(3)Each agency shall publish the plan
				established under paragraph (1) in the Federal Register and on the Web site of
				the agency.
						(4)An agency may amend the plan
				established under paragraph (1) at any time by publishing the amendment in the
				Federal Register and on the Web site of the agency.
						(b)Each plan
				established under subsection (a) shall provide for—
						(1)the review of
				each rule and small entity compliance guide described in subsection (a)(1) in
				effect on the date of enactment of the Freedom from Restrictive Excessive Executive Demands and
				Onerous Mandates Act of 2011—
							(A)not later than 9
				years after the date of publication of the plan in the Federal Register;
				and
							(B)every 9 years
				thereafter; and
							(2)the review of
				each rule adopted and small entity compliance guide described in subsection
				(a)(1) that is published after the date of enactment of the
				Freedom from Restrictive Excessive Executive
				Demands and Onerous Mandates Act of 2011—
							(A)not later than 9
				years after the publication of the final rule in the Federal Register;
				and
							(B)every 9 years
				thereafter.
							(c)In reviewing
				rules under the plan required under subsection (a), the agency shall
				consider—
						(1)the continued
				need for the rule;
						(2)the nature of
				complaints received by the agency from small entities concerning the
				rule;
						(3)comments by the
				Regulatory Enforcement Ombudsman and the Chief Counsel for Advocacy of the
				Small Business Administration;
						(4)the complexity of
				the rule;
						(5)the extent to
				which the rule overlaps, duplicates, or conflicts with other Federal rules and,
				unless the head of the agency determines it to be infeasible, State and local
				rules;
						(6)the contribution
				of the rule to the cumulative economic impact of all Federal rules on the class
				of small entities affected by the rule, unless the head of the agency
				determines that such a calculation cannot be made;
						(7)the length of
				time since the rule has been evaluated, or the degree to which technology,
				economic conditions, or other factors have changed in the area affected by the
				rule; and
						(8)the economic
				impact of the rule, including—
							(A)the estimated
				number of small entities to which the rule will apply;
							(B)the estimated
				number of small entity jobs that will be lost or created due to the rule;
				and
							(C)the projected
				reporting, recordkeeping, and other compliance requirements of the proposed
				rule, including—
								(i)an estimate of
				the classes of small entities that will be subject to the requirement;
				and
								(ii)the type of
				professional skills necessary for preparation of the report or record.
								(d)(1)Each agency shall
				submit an annual report regarding the results of the review required under
				subsection (a) to—
							(A)Congress; and
							(B)in the case of an agency that is not
				an independent regulatory agency (as defined in section 3502(5) of title 44),
				the Administrator of the Office of Information and Regulatory Affairs of the
				Office of Management and Budget.
							(2)Each report required under paragraph
				(1) shall include a description of any rule or guide with respect to which the
				agency made a determination of infeasibility under paragraph (5) or (6) of
				subsection (c), together with a detailed explanation of the reasons for the
				determination.
						(e)Each agency shall
				publish in the Federal Register and on the Web site of the agency a list of the
				rules and small entity compliance guides to be reviewed under the plan required
				under subsection (a) that includes—
						(1)a brief
				description of each rule or guide;
						(2)for each rule,
				the reason why the head of the agency determined that the rule has a
				significant economic impact on a substantial number of small entities (without
				regard to whether the agency had prepared a final regulatory flexibility
				analysis for the rule); and
						(3)a request for
				comments from the public, the Chief Counsel for Advocacy of the Small Business
				Administration, and the Regulatory Enforcement Ombudsman concerning the
				enforcement of the rules or publication of the guides.
						(f)(1)Not later than 6 months
				after each date described in subsection (b)(1), the Inspector General for each
				agency shall—
							(A)determine whether the agency has
				conducted the review required under subsection (b) appropriately; and
							(B)notify the head of the agency
				of—
								(i)the results of the determination
				under subparagraph (A); and
								(ii)any issues preventing the
				Inspector General from determining that the agency has conducted the review
				under subsection (b) appropriately.
								(2)(A)Not later than 6 months
				after the date on which the head of an agency receives a notice under paragraph
				(1)(B) that the agency has not conducted the review under subsection (b)
				appropriately, the agency shall address the issues identified in the
				notice.
							(B)Not later than 30 days after the last
				day of the 6-month period described in subparagraph (A), the Inspector General
				for an agency that receives a notice described in subparagraph (A)
				shall—
								(i)determine whether the agency has
				addressed the issues identified in the notice; and
								(ii)notify Congress if the Inspector
				General determines that the agency has not addressed the issues identified in
				the notice; and
								(C)Not later than 30 days after the date
				on which the Inspector General for an agency transmits a notice under
				subparagraph (B)(ii), an amount equal to 1 percent of the amount appropriated
				for the fiscal year to the appropriations account of the agency that is used to
				pay salaries shall be rescinded.
							(D)Nothing in this paragraph may be
				construed to prevent Congress from acting to prevent a rescission under
				subparagraph
				(C).
							.
		6.Requiring small
			 business review panels for additional agencies
			(a)AgenciesSection 609 of title 5, United States Code,
			 is amended—
				(1)in subsection (b)—
					(A)by striking a covered agency
			 the first place it appears and inserting an agency designated under
			 subsection (d); and
					(B)by striking a covered agency
			 each place it appears and inserting the agency;
					(2)by striking
			 subsection (d), as amended by section 1100G(a) of Public Law 111–203 (124 Stat.
			 2112), and inserting the following:
					
						(d)(1)(A)On and after the date
				of enactment of the Freedom from Restrictive
				Excessive Executive Demands and Onerous Mandates Act of 2011, the
				Environmental Protection Agency and the Occupational Safety and Health
				Administration of the Department of Labor shall be—
									(i)agencies designated under this
				subsection; and
									(ii)subject to the requirements of
				subsection (b).
									(B)On and after the designated transfer
				date established under section 1062 of Public Law 111–203 (12 U.S.C. 5582), the
				Bureau of Consumer Financial Protection shall be—
									(i)an agency designated under this
				subsection; and
									(ii)subject to the requirements of
				subsection (b).
									(2)The Chief Counsel for Advocacy shall
				designate as agencies that shall be subject to the requirements of subsection
				(b) on and after the date of the designation—
								(A)3 agencies for the first year after
				the date of enactment of the Freedom from
				Restrictive Excessive Executive Demands and Onerous Mandates Act of
				2011;
								(B)in addition to the agencies designated
				under subparagraph (A), 3 agencies for the second year after the date of
				enactment of the Freedom from Restrictive
				Excessive Executive Demands and Onerous Mandates Act of 2011;
				and
								(C)in addition to the agencies designated
				under subparagraphs (A) and (B), 3 agencies for the third year after the date
				of enactment of the Freedom from Restrictive
				Excessive Executive Demands and Onerous Mandates Act of
				2011.
								(3)The Chief Counsel for Advocacy shall
				designate agencies under paragraph (2) based on the economic impact of the
				rules of the agency on small entities, beginning with agencies with the largest
				economic impact on small entities.
							;
				and
				(3)in subsection
			 (e)(1), by striking the covered agency and inserting the
			 agency.
				(b)Technical and
			 conforming amendments
				(1)Section
			 603Section 603(d) of title 5, United States Code, as added by
			 section 1100G(b) of Public Law 111–203 (124 Stat. 2112), is amended—
					(A)in paragraph (1),
			 by striking a covered agency, as defined in section 609(d)(2)
			 and inserting the Bureau of Consumer Financial Protection;
			 and
					(B)in paragraph (2),
			 by striking A covered agency, as defined in section 609(d)(2),
			 and inserting The Bureau of Consumer Financial
			 Protection.
					(2)Section
			 604Section 604(a) of title 5, United States Code, is
			 amended—
					(A)by redesignating
			 the second paragraph designated as paragraph (6) (relating to covered
			 agencies), as added by section 1100G(c)(3) of Public Law 111–203 (124 Stat.
			 2113), as paragraph (7); and
					(B)in paragraph (7),
			 as so redesignated—
						(i)by
			 striking a covered agency, as defined in section 609(d)(2) and
			 inserting the Bureau of Consumer Financial Protection;
			 and
						(ii)by
			 striking the agency and inserting the
			 Bureau.
						(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of enactment of this Act and apply on and after the designated
			 transfer date established under section 1062 of Public Law 111–203 (12 U.S.C.
			 5582).
				7.Expanding the
			 Regulatory Flexibility Act to agency guidance documentsSection 601(2) of title 5, United States
			 Code, is amended by inserting after public comment the
			 following: and any significant guidance document, as defined in the
			 Office of Management and Budget Final Bulletin for Agency Good Guidance
			 Procedures (72 Fed. Reg. 3432; January 25, 2007).
		8.Requiring the
			 Internal Revenue Service to consider small entity impact
			(a)In
			 generalSection 603(a) of title 5, United States Code, is
			 amended, in the fifth sentence, by striking but only and all
			 that follows through the period at the end and inserting but only to the
			 extent that such interpretative rules, or the statutes upon which such rules
			 are based, impose on small entities a collection of information requirement or
			 a recordkeeping requirement..
			(b)DefinitionsSection
			 601 of title 5, United States Code, as amended by section 3 of this Act, is
			 amended—
				(1)in paragraph (6),
			 by striking and at the end; and
				(2)by striking
			 paragraphs (7) and (8) and inserting the following:
					
						(7)the term
				collection of information has the meaning given that term in
				section 3502(3) of title 44;
						(8)the term
				recordkeeping requirement has the meaning given that term in
				section 3502(13) of title 44;
				and
						.
				9.Reporting on
			 enforcement actions relating to small entitiesSection 223 of the Small Business Regulatory
			 Enforcement Fairness Act of 1996 (5 U.S.C. 601 note) is amended—
			(1)in subsection (a)—
				(A)by striking Each agency and
			 inserting the following:
					
						(1)Establishment
				of policy or programEach
				agency
						;
				and
				(B)by adding at the
			 end the following:
					
						(2)Review of civil
				penaltiesNot later than 2 years after the date of enactment of
				the Freedom from Restrictive Excessive
				Executive Demands and Onerous Mandates Act of 2011, and every 2
				years thereafter, each agency regulating the activities of small entities shall
				review the civil penalties imposed by the agency for violations of a statutory
				or regulatory requirement by a small entity to determine whether a reduction or
				waiver of the civil penalties is
				appropriate.
						;
				and
				(2)in subsection (c)—
				(A)by striking Agencies shall
			 report and all that follows through the scope and
			 inserting Not later than 2 years after the date of enactment of the
			 Freedom from Restrictive Excessive Executive
			 Demands and Onerous Mandates Act of 2011, and every 2 years
			 thereafter, each agency shall submit to the Committee on Small Business and
			 Entrepreneurship and the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Small Business and the Committee on
			 the Judiciary of the House of Representatives a report discussing the
			 scope; and
				(B)by striking
			 and the total amount of penalty reductions and waivers and
			 inserting the total amount of penalty reductions and waivers, and the
			 results of the most recent review under subsection (a)(2).
				10.Requiring more
			 detailed small entity analyses
			(a)Initial
			 regulatory flexibility analysisSection 603 of title 5, United
			 States Code, as amended by section 1100G(b) of Public Law 111–203 (124 Stat.
			 2112), is amended—
				(1)by striking
			 subsection (b) and inserting the following:
					
						(b)Each initial
				regulatory flexibility analysis required under this section shall contain a
				detailed statement—
							(1)describing the
				reasons why action by the agency is being considered;
							(2)describing the
				objectives of, and legal basis for, the proposed rule;
							(3)estimating the
				number and type of small entities to which the proposed rule will apply;
							(4)describing the
				projected reporting, recordkeeping, and other compliance requirements of the
				proposed rule, including an estimate of the classes of small entities which
				will be subject to the requirement and the type of professional skills
				necessary for preparation of the report and record;
							(5)describing all
				relevant Federal rules which may duplicate, overlap, or conflict with the
				proposed rule, or the reasons why such a description could not be provided;
				and
							(6)estimating the
				additional cumulative economic impact of the proposed rule on small entities,
				including job loss by small entities, beyond that already imposed on the class
				of small entities by the agency, or the reasons why such an estimate is not
				available.
							;
				and
				(2)by adding at the
			 end the following:
					
						(e)An agency shall
				notify the Chief Counsel for Advocacy of the Small Business Administration of
				any draft rules that may have a significant economic impact on a substantial
				number of small entities—
							(1)when the agency
				submits a draft rule to the Office of Information and Regulatory Affairs of the
				Office of Management and Budget under Executive Order 12866, if that order
				requires the submission; or
							(2)if no submission
				to the Office of Information and Regulatory Affairs is required—
								(A)a reasonable
				period before publication of the rule by the agency; and
								(B)in any event, not
				later than 3 months before the date on which the agency publishes the
				rule.
								.
				(b)Final
			 regulatory flexibility analysis
				(1)In
			 generalSection 604(a) of title 5, United States Code, is
			 amended—
					(A)by inserting
			 detailed before description each place it
			 appears;
					(B)in paragraph
			 (2)—
						(i)by
			 inserting detailed before statement each place it
			 appears; and
						(ii)by
			 inserting (or certification of the proposed rule under section
			 605(b)) after initial regulatory flexibility
			 analysis;
						(C)in paragraph (4),
			 by striking an explanation and inserting a detailed
			 explanation; and
					(D)in paragraph (6)
			 (relating to a description of steps taken to minimize significant economic
			 impact), as added by section 1601 of the Small Business Jobs Act of 2010
			 (Public Law 111–240; 124 Stat. 2251), by inserting detailed
			 before statement.
					(2)Publication of
			 analysis on web site, etcSection 604(b) of title 5, United
			 States Code, is amended to read as follows:
					
						(b)The agency
				shall—
							(1)make copies of
				the final regulatory flexibility analysis available to the public, including by
				publishing the entire final regulatory flexibility analysis on the Web site of
				the agency; and
							(2)publish in the
				Federal Register the final regulatory flexibility analysis, or a summary of the
				analysis that includes the telephone number, mailing address, and address of
				the Web site where the complete final regulatory flexibility analysis may be
				obtained.
							.
				(c)Cross-References
			 to other analysesSection 605(a) of title 5, United States Code,
			 is amended to read as follows:
				
					(a)A Federal agency
				shall be deemed to have satisfied a requirement regarding the content of a
				regulatory flexibility agenda or regulatory flexibility analysis under section
				602, 603, or 604, if the Federal agency provides in the agenda or regulatory
				flexibility analysis a cross-reference to the specific portion of an agenda or
				analysis that is required by another law and that satisfies the requirement
				under section 602, 603, or
				604.
					.
			(d)CertificationsSection
			 605(b) of title 5, United States Code, is amended, in the second sentence, by
			 striking statement providing the factual and inserting
			 detailed statement providing the factual and legal.
			(e)Quantification
			 requirementsSection 607 of title 5, United States Code, is
			 amended to read as follows:
				
					607.Quantification
				requirementsIn complying with
				sections 603 and 604, an agency shall provide—
						(1)a quantifiable or
				numerical description of the effects of the proposed or final rule, including
				an estimate of the potential for job loss, and alternatives to the proposed or
				final rule; or
						(2)a more general
				descriptive statement regarding the potential for job loss and a detailed
				statement explaining why quantification under paragraph (1) is not practicable
				or
				reliable.
						.
			11.Ensuring that
			 agencies consider small entity impact during the rulemaking
			 processSection 605(b) of
			 title 5, United States Code, is amended—
			(1)by inserting
			 (1) after (b); and
			(2)by adding at the
			 end the following:
				
					(2)If, after publication of the
				certification required under paragraph (1), the head of the agency determines
				that there will be a significant economic impact on a substantial number of
				small entities, the agency shall comply with the requirements of section 603
				before the publication of the final rule, by—
						(A)publishing an initial regulatory
				flexibility analysis for public comment; or
						(B)re-proposing the rule with an initial
				regulatory flexibility analysis.
						(3)The head of an agency may not make a
				certification relating to a rule under this subsection, unless the head of the
				agency has determined—
						(A)the average cost of the rule for small
				entities affected or reasonably presumed to be affected by the rule;
						(B)the number of small entities affected
				or reasonably presumed to be affected by the rule; and
						(C)the number of affected small entities
				for which that cost will be significant.
						(4)Before publishing a certification and
				a statement providing the factual basis for the certification under paragraph
				(1), the head of an agency shall—
						(A)transmit a copy of the certification
				and statement to the Chief Counsel for Advocacy of the Small Business
				Administration; and
						(B)consult with the Chief Counsel for
				Advocacy of the Small Business Administration on the accuracy of the
				certification and
				statement.
						.
			12.Additional
			 powers of the Office of AdvocacySection 203 of Public Law 94–305 (15 U.S.C.
			 634c) is amended—
			(1)in paragraph (5),
			 by striking and at the end;
			(2)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
			(3)by inserting
			 after paragraph (6) the following:
				
					(7)at the discretion
				of the Chief Counsel for Advocacy, comment on regulatory action by an agency
				that affects small businesses, without regard to whether the agency is required
				to file a notice of proposed rulemaking under section 553 of title 5, United
				States Code, with respect to the
				action.
					.
			13.Funding and
			 offsets
			(a)AuthorizationThere
			 are authorized to be appropriated to the Small Business Administration, for any
			 costs of carrying out this Act and the amendments made by this Act (including
			 the costs of hiring additional employees)—
				(1)$1,000,000 for
			 fiscal year 2012;
				(2)$2,000,000 for
			 fiscal year 2013; and
				(3)$3,000,000 for
			 fiscal year 2014.
				(b)RepealsIn
			 order to offset the costs of carrying out this Act and the amendments made by
			 this Act and to reduce the Federal deficit, the following provisions of law are
			 repealed, effective on the date of enactment of this Act:
				(1)Section 21(n) of
			 the Small Business Act (15 U.S.C. 648).
				(2)Section 27 of the
			 Small Business Act (15 U.S.C. 654).
				(3)Section 1203(c)
			 of the Energy Security and Efficiency Act of 2007 (15 U.S.C. 657h(c)).
				14.Technical and
			 conforming amendments
			(a)HeadingSection
			 605 of title 5, United States Code, is amended in the section heading by
			 striking Avoidance and all that follows and
			 inserting the following: Incorporations by reference and
			 certification..
			(b)Table of
			 sectionsThe table of sections for chapter 6 of title 5, United
			 States Code, is amended—
				(1)by striking the
			 item relating to section 605 and inserting the following:
					
						
							605. Incorporations by reference and
				certifications.
						
						;
				  
					and(2)by striking the
			 item relating to section 607 inserting the following:
					
						
							607. Quantification
				requirements.
						
						.
				
